  Exhibit 10.1

MabVax Therapeutics Holdings, Inc.
11535 Sorrento Valley Rd., Suite 400
San Diego, CA 92121
Phone: (858) 259-9405
 
  August 9, 2017
 
HS Contrarian Investments, LLC
68 Fiesta Way
Fort Lauderdale, FL 33301
Attn: John Stetson
 
Re: Letter Agreement
 
Dear Mr. Stetson,
 
MabVax Therapeutics Holdings, Inc. (the “Company”) and HS Contrarian
Investments, LLC (“HSCI”) hereby agree pursuant to this agreement (this “Letter
Agreement”) that:
 
A.
$2,350,000 Financing
 
HSCI and certain other investors shall purchase an aggregate of $2,350,000
securities of the Company in a registered direct offering (the “$2,350,000
Financing”). The $2,350,000 Financing shall consist of newly designated Series J
Convertible Preferred Stock (the “Series J Preferred Stock”). The Series J
Preferred Stock shall include a 125% liquidation preference, 4.99% beneficial
ownership limitations, price protection with a $0.10 floor and a Nasdaq blocker.
The purchase price per share of common stock issuable upon conversion of the
Series J Preferred Stock (the “J Conversion Shares”) shall be $0.55.
 
B.
Inducement Shares
 
The Company shall issue newly designated shares of Series K Convertible
Preferred Stock (the “Series K Preferred Stock”) issuable into an aggregate of
6,500,000 shares in the form of Series K Preferred Stock (the “Inducement
Shares”) stock to be distributed to certain existing investors who participate
in the $2,350,000 Financing. The Company shall issue the Series K Preferred
Stock within three trading days of closing the $2,350,000 Financing. The Series
K Preferred Stock shall be substantially similar to the common stock but include
a 4.99% beneficial ownership blocker and may not be converted into common stock
prior to obtaining shareholder approval.
 
C.
Proxy Statement
 
The company shall file a proxy statement for a special meeting of shareholders
within 10 days of closing the $2,350,000 Financing. Proposals shall include (i)
an amendment to the Company’s Certificate of Incorporation to effect a reverse
stock split of its issued and outstanding common stock by a ratio of not less
than one-for-two and not more than one-for-twenty at any time prior to one year
from the date of the special meeting, with the exact ratio to be set at a whole
number within this range as determined by the Board of Directors, (ii) the
issuance of securities in one or more non-public offerings where the maximum
discount at which securities will be offered will be equivalent to a discount of
30% below the market price of the common stock, as required by and in accordance
with Nasdaq Marketplace Rule 5635(d), (iii) the issuance of securities in one or
more non-public offerings where the maximum discount at which securities will be
offered will be equivalent to a discount of 20% below the market price of the
Common Stock, as required by and in accordance with Nasdaq Marketplace Rule
5635(d), (iv) the issuance of the Series J Conversion Shares and (v) the
issuance of the Inducement Shares.
 
 
-1-

 
 
 
D.
Follow-On Financing
 
HSCI will commit to investing an additional $1,000,000 in a new private or
public offering of up to $8,000,000 (the “$8,000,000 Financing”). The $8,000,000
Financing shall sign and close following shareholder approval of each of the
proposals identified in Section C of this letter.
 
E.
Management
 
The employment terms of all management shall be reduced to two years from three
years. Management shall defer portions of their salary for the remainder of the
year, which shall be paid upon the earlier of completion of the $8,000,000
Financing or a business transaction that represents, or transactions in the
aggregate that represent, in excess of $10,000,000.
 
F.
Miscellaneous
 
The rights herein are specific to HSCI, and may only be exercised by the
managing partner/president of HSCI which is John Stetson.  Such rights shall not
be assigned or transferred to or assumed by any other party or individual,
voluntarily or by operation of law, and any such purported assignment, transfer
or assumption shall be void and of no force or effect.
 
This Letter Agreement shall be governed by the laws of the state of New York,
without giving effect to any conflict of laws provision, and may not be amended
other than through a written agreement executed by the Company and HSCI.
 
As used herein, “HSCI” shall mean any person or entity controlled by, in control
of, or in common control with John Stetson.
 
 
-2-

 
 
 
MabVax Therapeutics Holdings, Inc.
 
 
 
 
 
 
 
 
 
 
By:  
/s/  J. David Hansen
 
 
Name  
J. David Hansen
 
 
Title  
President and Chief Executive Officer
 

 
HS Contrarian Investments LLC
 
 
 
 
 
 
 
 
 
 
By:  
/s/ John Stetson 
 
 
Name   
John Stetson
 
 
Title   
Manager
 
 
 
 

-3-

 



